    Case 2:92-cv-06567-PA Document 483 Filed 05/29/20 Page 1 of 1 Page ID #:29498

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 92-6567 PA                                                  Date      May 29, 2020
 Title             Douglas Daniel Clark v. Woodford



 Present: The Honorable          Percy Anderson
                         T. Jackson                                            Not Reported
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                              n/a                                                     n/a
 Proceedings:                 IN CHAMBERS ORDER

        Numerous pages are missing from the Court’s electronic copy of the lodged documents in this
matter including:

         Clerks Transcript (“CT”) pages 2705-15.

       Reporter’s Transcript (“RT) pages 197, 227, 323-25, 335-41, 427, 533-62, 857, 2017-18, 2147,
2413, 2942, 3591-93, 3990-3999, 4381-92, 4610, 4612, 4650, 4789, 4824, 5704, 5847, 5901, 6042,
6195, 6457, 6958, 7076-94, 7545, 7547, 7549, 8490-8500, 8835-8843, 9119-9121, 11016-11019, 11517,
and 12378.

         In addition, numerous pages are all or partially illegible, including:

      RT pages 117-75, 236, 812-27, 853, 872-73, 878-91, 910, 917, 1592, 4319-27, 4337-44,
4352-62, 4369, 5360-61, 10240-48, 10256, 10265, 10308, and 10319.

         (See Notice of Lodgment, filed August 21, 1997 [Docket Entry #196].)

        The parties are ordered to lodge with the Court a copy of the missing/illegible pages within 30
days of the date of this minute order. The parties are strongly encouraged to review the lodged record
and to lodge any portions thereof they conclude are missing or illegible.

         IT IS SO ORDERED.




                                                                                                   :
                                                               Initials of Preparer



CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
